UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6026



In Re:   PHILLIP MARQUETTE MAYS,

                                                           Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-1841-8)


Submitted:   March 7, 2003                   Decided:   March 25, 2003


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Phillip Marquette Mays, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip Marquette Mays petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act.    We find there has been no

undue delay in the district court.      Accordingly, we deny the

mandamus petition. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2